Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/22 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Applicant argues on page 7, that Zhao fails to teach signaling in a sequence parameter set (sps), a second flag indicating a maximum transform size in luma samples. The examiner respectfully disagrees. Zhao teaches in [0173] the value may be signaled in the SPS; [0184], wherein signaling is done in the SPS; [0185], wherein signaling in SPS. In addition, [0061], discloses that xtbY is a luma location. According to instant applicant’s specification, publication, [0056], MaxTbSizeY is the maximum allowed transform block size for luma. MaxTbSizeY is equal to sps_max_luma_transform_size_64_flag, which means they are the same. Tobe consistent with instant applicant’s specification, Zao discloses MAxTBsizeY in table 18. Rejection is maintiained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102 A2 as being anticipated by US 20200186838 A1-Zhoa et al (Hereinafter referred to as “Zhao”).
Regarding claim 1, Zhao discloses a video processing method (Fig 14), comprising: 
signaling a first flag in a Sequence Parameter Set (SPS) of a video sequence indicating whether a sub-block transform (SBT) is enabled ([0051], sps_sbt_enabled_flag), and 
signaling, in a sequence parameter set (SPS), a second flag indicating a maximum transform size in luma samples (According to instant applicant’s specification, publication, [0056], MaxTbSizeY is the maximum allowed transform block size for luma. MaxTbSizeY is equal to sps_max_luma_transform_size_64_flag, which means they are the same. Tobe consistent with instant applicant’s specification, Zao discloses MAxTBsizeY in table 18)
 wherein a maximum coding unit (CU) size that allows the SBT is determined directly based on the maximum transform size in response to the first flag indicating that the SBT is enabled ([0051-0052]).
Regarding claim 2, Zhao discloses the method according to claim 1, wherein the maximum CU size that allows the SBT is a maximum CU width or a maximum CU height ([0052]).
Regarding claim 3, Zhao discloses the method according to claim 1, wherein the maximum CU size that allows the SBT is determined to be equal to the maximum transform size ([9952], equation 10).
Regarding claim 4, Zhao discloses the method according to claim 1, wherein the maximum transform size is 32 or 64 ([0052]).
Regarding claim 5, Zhao discloses the method according to claim 4, further comprising: in response to the maximum transform size being 0, setting a value of the second flag to be 32 ([0052]).
Regarding claim 6, Zhao discloses the method according to claim 4, further comprising; in response to a value of the second flag being 1, setting the maximum transform size to be 64, ([0052]).
Regarding claim 7, analyses are analogous to those presented for claim 1 and are applicable for claim 7, at least one memory([0005]); at least one processor ([0005]).
Regarding claim 8, analyses are analogous to those presented for claim 2 and are applicable for claim 8.
Regarding claim 9, analyses are analogous to those presented for claim 3 and are applicable for claim 9.
Regarding claim 10, analyses are analogous to those presented for claim 4 and are applicable for claim 10.
Regarding claim 11, analyses are analogous to those presented for claim 5 and are applicable for claim 11.
Regarding claim 12, analyses are analogous to those presented for claim 6. and are applicable for claim 12.
Regarding claim 13, analyses are analogous to those presented for claim 1 and are applicable for claim 13.
Regarding claim 14, analyses are analogous to those presented for claim 2 and are applicable for claim 14.
Regarding claim 15, analyses are analogous to those presented for claim 3 and are applicable for claim 15.
Regarding claim 16, analyses are analogous to those presented for claim 4 and are applicable for claim 16.
Regarding claim 17, analyses are analogous to those presented for claim 5 and are applicable for claim 17.
Regarding claim 18, analyses are analogous to those presented for claim 6. and are applicable for claim 18.
Regarding claim 19, Zao discloses the method according to claim 1, wherein the second flag is sps_max luma transform size 64 flag (According to instant applicant’s specification, publication, [0056], MaxTbSizeY is the maximum allowed transform block size for luma. MaxTbSizeY is equal to sps_max_luma_transform_size_64_flag, which means they are the same. Tobe consistent with instant applicant’s specification, Zao discloses MAxTBsizeY in table 19.
Regarding claim 20, Zao discloses the apparatus according to claim 7, wherein the second flag is sps_max luma transform size 64 flag (According to instant applicant’s specification, publication, [0056], MaxTbSizeY is the maximum allowed transform block size for luma. MaxTbSizeY is equal to sps_max_luma_transform_size_64_flag, which means they are the same. Tobe consistent with instant applicant’s specification, Zao discloses MAxTBsizeY in table 18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487